Citation Nr: 0510873	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-07 690	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran had active service from August 1973 to November 
1976 and from September 1978 to March 1980.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded the case in January 
2004 for additional processing, and the action requested by 
the Board therein has been accomplished.  

The Board notes that, while additional evidence has been 
received subsequent to the issuance of the most recent 
Supplemental Statement of the Case (SSOC) without a waiver of 
initial consideration of this evidence by the RO, that 
evidence is not directly pertinent to the issue currently on 
appeal.  Therefore, the additional delay in the adjudication 
of the veteran's present appeal which would result from a 
remand to the RO for the sole purpose of considering this 
evidence in an SSOC would not be justified.  See 
38 C.F.R. § 19.31 (2004).  In due course, the RO may consider 
that evidence in any other pending issue to which it may 
pertain. 

The Board further notes that review of the record reveals 
numerous items of correspondence from the veteran requesting 
increased compensation for his cervical spine disability, as 
well as entitlement to service connection for thoracic spine 
and shoulder disabilities.  However, the only issue for which 
an appeal to the Board has been perfected is the issue of 
entitlement to service connection for a low back disability.  
Thus, the only matter properly before the Board at this time 
is as listed on the first page herein.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2004). 


FINDING OF FACT

There is no competent evidence of record linking a current 
back disability to service.  


CONCLUSION OF LAW

The veteran does not have a current back disability which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed April 2001  statement of 
the case (SOC) and multiple SSOCs issued during the pendency 
of this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The SOC and SSOCs issued by the RO clarified what 
evidence would be required to establish service connection 
for a low back disability.  Further, the claims file reflects 
that the November 2004 SSOC contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, evidence 
demonstrating treatment for a back disability shortly after 
service would clearly be of benefit to the veteran's 
interests, but the veteran indicated in a December 2002 that 
he had no documents dated within a year of separation from 
service to submit.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


II.  Factual Background
 
The service medical records reflect treatment for lower and 
upper back pain in February 1975.  No spasms or tenderness 
were demonstrated at that time.  In May 1975, the veteran 
described a one-and-one-half-year history of constant muscle 
spasms in the back.  A history of flat feet was reported, and 
it was indicated that the veteran had been told his back pain 
was a result of that condition.  The assessment at that time 
was muscle spasms in the back, and the veteran was placed on 
a temporary limited duty profile.  

Following an automobile accident in August 1975, the veteran 
was treated for cervical strain, and service connection for 
this condition was ultimately granted by rating decision 
dated in April 1977.  The records from the immediate 
aftermath of this accident do not reflect low back pain, and 
a DD Form 2173 prepared shortly after the accident indicates 
that the only injury sustained in the accident was an 
odontoid fracture.  In December 1975, the veteran again 
complained of back pain, and the clinical assessment was of 
functional back pain.  January 1976 and March 1976 service 
medical records also reflect complaints of back pain, and the 
veteran was again placed on a temporary limited duty profile 
due to his back pain.  

Reports from an inpatient cardiac evaluation conducted in 
conjunction with the veteran's Medical Board reflect 
complaints of persistent cervical and lumbar pain since the 
August 1975 accident, but no further diagnostic or 
therapeutic measures were instituted for a cervical or lumbar 
spine disability during that hospitalization.  A VA 
examination conducted in February 1977 shortly after the 
veteran's separation from his first period of active duty 
reflected a history provided by the veteran of intermittent 
pain in his neck and back since the August 1975 automobile 
accident, but the physical examination of the lumbar spine at 
that time was reported as negative.  Also negative was an 
examination of the lumbar spine conducted in December 1979 in 
conjunction with the veteran's separation from his second 
period of active duty. 

Thereafter, there is no evidence of a back disability until 
records of treatment for back pain in 1987, following what 
were described as accidents at the veteran's place of 
employment in January 1987 and December 1987.  The diagnoses 
included intradiscal disruption and muscle spasms of the 
lumbar spine and lumbosacral strain.  A computerized 
tomography(CT) scan conducted in May 1988 showed a minimal 
facet hypertrophy at L5-S1.  Additional treatment for back 
and neck pain is demonstrated following additional work-
related accidents said to have occurred in July 1997 and 
August 1998.  By June 2002, the diagnoses in pertinent part 
included lumbar strain, lumbar muscle spasm, and L5-S1 
bilateral radiculopathy. 

In July 2002, the veteran was afforded a VA orthopedic 
examination to determine whether he had a back disability 
that was etiologically related to the in-service automobile 
accident.  The veteran reported having had no treatment for a 
back disability until a 1999 injury at his place of 
employment, when he was struck in the back by a package and 
was knocked to the ground.  Despite receiving medical 
attention following that accident, the veteran stated that he 
has never had relief from his back symptoms thereafter.  He 
described the pain as severe, and stated that it prevented 
him from standing for more than 15 minutes.  Upon physical 
examination, the veteran walked with a non-antalgic gait.  He 
bent easily to touch his feet, but complained of pain with 
right and left side bending.  Straight leg raising testing 
was negative bilaterally.  X-rays were interpreted as 
revealing mild multilevel degenerative changes, and the 
impression following the examination was a history of low 
back pain.  Following the examination, the physician stated 
as follows: 

In my opinion, given the 20 year lack of 
follow-up between the time of the 
discharge and the on the job injury, and 
his continuous complaints of low back 
pain since the on the job injury in 
1999[,] in my opinion it is most likely 
that the current symptoms with regard to 
the low back are related to the on the 
job injuries.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of:  (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the criteria above to the instant case, the Board 
notes that the record reveals no competent medical evidence 
linking a current back disability to service.  The competent 
evidence that is of record in this regard; namely, the nexus 
opinion following the July 2002 VA examination, specifically 
found that the veteran's current low back disability was the 
result of a post-service on-the-job injury.  As support for 
this assertion, the examiner cited the history provided by 
the veteran of having no back treatment for a back disability 
following his separation from his second period of active 
duty, until 1999.  While the record actually reveals 
treatment for back pain prior to 1999; namely, 1987, that was 
still some 17 years after separation from service, and the 
back disability at that time was also described as being the 
result of another on-the-job accident or accidents, rather 
than service.  

In addition to the negative evidence discussed above, the 
Board also finds the negative examination of the veteran's 
back at the time of the February 1977 VA examination, and the 
negative back examination conducted shortly before his 
separation from his second period of active duty to be highly 
probative, due to the contemporaneous nature of that 
evidence.  Given these silent examinations, the Board 
concludes that any back pathology or symptomatology 
demonstrated during the veteran's first period of active duty 
did not result in any permanent residual disability.  In this 
regard, the evidence dated in the immediate aftermath of the 
August 1975 automobile accident did not even refer to any 
chronic back pathology resulting therefrom.

The Board has considered the assertion of the veteran that 
his back disability was, in essence, "latent" for many 
years because his duties prior to the on-the-job injuries in 
question were clerical in nature.  The Board has also 
carefully considered the other written argument submitted by 
the veteran, and others on his behalf, asserting an etiologic 
relationship between a current back disability and service.  
However, as

none of those individuals has demonstrated any medical 
expertise, they are not deemed competent to present evidence 
as to medical causation.  See Routen, Espiritu, supra.

In summary, the Board finds the probative weight of the 
negative evidence of record, to include the opinion following 
the July 2002 VA examination and the lack of any other 
objective evidence of record which would reasonably lead to 
the conclusion that a current back disability is the result 
of service rather than post-service employment accidents or 
any other cause, to exceed the probative weight of the 
positive evidence, which is essentially limited to 
unsupported and speculative assertions submitted by and on 
behalf of the veteran.  As a result, the claim for service 
connection for a low back disability must be denied.  
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  





___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


